DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “a distal end of elongate member” in line 13 which should read “a distal end of the elongate member”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12 recites “a distal end of elongate member” in lines 12-13 which should read “a distal end of the elongate member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 10-12 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kothe (US 4,881,550).
Regarding claim 2, Kothe discloses a surgical device (Figs. 8-11), comprising: an elongate member (inner tube 7) defining a vacuum lumen (column 6, lines 11-13) and extending to a distal end portion (near cutting blades 21, 22); and a suction tip (including at least cutting blades 21, 22) supported by the distal end portion of the elongate member (Figs. 8-9) and defining a cavity (internal opening between cutting blades 21, 22) in fluid communication with the vacuum lumen of the elongate member (Fig. 9), the suction tip having first and second cutting blades (21, 22), each blade of the first and second cutting blades including a proximal portion (proximal section of 21, 22) and a distal portion (distal section of 21, 22), the proximal portions of the first and second cutting blades configured to pivot about a common pivot axis (at 25) to position the distal portions of the first and second cutting blades between an open position (Fig. 
Regarding claim 10, Kothe discloses a handle (forceps arms 1, 2 and casing 45) supported on a proximal end portion of the elongate member (7; Figs. 10-11).
Regarding claim 11, Kothe discloses wherein the handle (1, 2, 45) includes a switch (hinge pin 52) to selectively activate a vacuum through the vacuum lumen (as hinge pin 52 is used to open and close valve means 47; column 7, lines 26-31; Figs. 10-11).
Regarding claim 12, Kothe discloses a surgical system (Figs. 8-11), comprising: a surgical device including an elongate member (inner tube 7) and a suction tip (including at least cutting blades 21, 22) supported by a distal end portion (distal end portion of 7) of the elongate member, the elongate member defining a vacuum lumen (column 6, lines 11-13), the suction tip defining a cavity (space between cutting blades 21, 22) in fluid communication with the vacuum lumen (Figs. 8-11), the suction tip having first and second cutting blades (21, 22), each blade of the first and second cutting blades including a proximal portion (proximal portion of 21, 22) and a distal portion (distal portion of 21, 22), the proximal portions of the first and second cutting blades configured to pivot about a common pivot axis (at 25) to position the distal 
Regarding claim 20, Kothe discloses a handle (forceps arms 1, 2 and casing 45) supported on a proximal end portion of the elongate member (7; Figs. 10-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-9 and 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kothe (US 4,881,550) in view of Ouchi (US 5,904,647).
Regarding claims 3-9 and 13-19, Kothe fails to disclose wherein the elongate member includes a first post pivotably coupled thereto by a first pin, wherein the elongate member includes a second post pivotably coupled to the first post by a second pin, wherein the second post supports the suction tip, wherein the first pin and the second pin are transverse to one another, wherein the first post and the second post articulate relative to a proximal end portion of the elongate member in different directions, wherein the elongate member defines a first bore and the first post includes a first clevis, the first pin disposed through the first bore and the first clevis to secure the first post to the elongate member, wherein the first post defines a second bore and the second post includes a second clevis, the second pin disposed through the second bore and the second clevis to secure the second post to the first post.
However, Ouchi teaches an articulable biopsy forceps surgical device (treatment accessory 100; Fig. 11) comprising an elongate member (flexible shaft 13 and free-

    PNG
    media_image1.png
    535
    841
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Kothe to include at least the first and second posts as claimed in light of the teachings of Ouchi and to make the outer tube of Kothe flexible in light of the teachings of Ouchi in order to allow the elongate member to be articulated to a desired treatment site, improving the maneuverability of the device. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771